             Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    UNITED STATES OF AMERICA,                    )
                                                 )
                       Plaintiff,                )
                                                 )
    -vs-                                         )       Case Nos. CR-18-004-F
                                                 )                 CIV-19-1084-F
    TERESA ANN WATSON,                           )
                                                 )
                       Defendant.                )

                                            ORDER

           Defendant, Teresa Ann Watson, proceeding pro se, has moved under 28
U.S.C. § 2255 to vacate, set aside, or correct her federal sentence. Doc. no. 130.1
Plaintiff, United States of America, has responded in opposition to the motion. Doc.
no. 143. Although permitted, defendant has not filed a reply to plaintiff’s response.
The matter is at issue.
                                                I.
                                     Procedural History
           On January 31, 2018, defendant pleaded guilty to a one-count information
charging her with possession with intent to distribute methamphetamine in violation
of 21 U.S.C. § 841(a)(1). The guilty plea was pursuant to a plea agreement. In the
plea agreement, the parties stipulated that defendant was responsible for distributing
at least 5 kilograms of a mixture or substance containing a detectable amount of
methamphetamine as part of relevant conduct in the case.



1
  Because defendant is proceeding pro se, the court construes her filing liberally, but it does not
act as her advocate. Yang v. Archuleta, 525 F.3d 925, 927 n. 1 (10th Cir. 2008).
         Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 2 of 7




      A final presentence investigation report was prepared by the Probation Office
on June 29, 2018.       The defendant was held accountable for 48 pounds of
methamphetamine, which equated to 21.7728 kilograms of methamphetamine.
Based on a total offense level of 35 and a criminal history category of II, defendant’s
recommended guideline range was 188 to 235 months imprisonment. Defendant
filed a sentencing memorandum and a motion for downward departure or downward
variance. At a sentencing hearing held on November 19, 2018, the court adopted
the presentence investigation report without change but imposed a below-guideline
sentence of 115 months. The court also imposed 6 years of supervised release.
Judgment was entered that same day. No direct appeal was filed by defendant.
      On May 30, 2019, defendant filed a letter which the court construed as a
motion to reduce her sentence under 18 U.S.C. § 3582(c). Shortly thereafter, on
June 3, 2019, the court dismissed the motion for lack of jurisdiction.
       Subsequently, defendant filed her § 2255 motion. Defendant claims defense
counsel provided ineffective assistance of counsel.
                                          II.
                                     Discussion
      In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court laid out
the framework for an ineffective assistance of counsel claim. Under it, defendant
must show (1) counsel’s performance was deficient, meaning it “fell below an
objective standard of reasonableness,” id. at 687-88, and (2) the deficient
performance prejudiced the defendant’s defense, meaning “there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different,” id. at 694. “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Id. If the defendant fails to
make a sufficient showing at either step of the analysis, the court must deny the
alleged ineffective assistance of counsel claim. Id. at 697.

                                          2
         Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 3 of 7




      Defendant claims that her defense counsel was constitutionally ineffective in
four ways: (1) failing “to inform and explain [defendant’s] rights for [p]ost
[c]onviction appeal;” (2) failing to “argue/object to what type of [m]ethamphetamine
was charged to [defendant], thus affecting PSR both current and for future
litigation;” (3) failing to “object to the quantity of drugs found on [defendant] vs.
what the [g]overnment assumed she was selling through [the] conspiracy[;]
[defendant] was not given evidentiary hearing;” and (4) failing “to complete [an]
agreement for Rule 35 [for defendant].” Doc. no. 130, ECF pp. 5 and 6.
      As to the first claim, the court finds defendant has not shown defense
counsel’s performance was deficient. Defendant does not indicate that she expressed
any interest to defense counsel in appealing her conviction or sentence or assert that
there were nonfrivolous grounds for appeal. See, United States v. Herring, 935 F.3d
1102, 1108 (10th Cir. 2019) (counsel’s duty to consult about appeal arises when there
is reason to think either that defendant reasonably demonstrated to counsel she was
interested in appealing or that a rational defendant would want to appeal because
nonfrivolous grounds for appeal existed). Nonetheless, in her motion, defendant
represents that counsel advised her that due to her plea agreement, a direct appeal
was not possible. According to defendant, counsel told her that her rights had been
given away. The record reflects that pursuant to paragraph 10 of the plea agreement,
defendant waived her right to appeal her guilty plea and any other aspect of her
conviction. Doc. no. 99, ECF p. 8, ¶ 10(a). She also waived her right to appeal her
sentence and the manner in which the sentence was determined, unless her sentence
was above the advisory guideline range, and in such case, defendant only had a right
to appeal the substantive reasonableness of the sentence. Id., ¶ 10(b). However, as
previously stated, defendant’s sentence was below the advisory guideline range.
Defendant not only signed the plea agreement which contained the appellate
waivers, but also, the court reviewed those appellate waivers with defendant during

                                          3
           Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 4 of 7




the plea hearing. Doc. no. 137, ECF pp. 13- 14. Defendant represented that she
understood those waivers. Id. at 14. Defendant has not made any claim in her
motion that the waiver of her right to appeal her conviction and the waiver of her
right to appeal her sentence was not knowing and voluntary.                        Nor has she
demonstrated that she had any claim that fell outside of those appellate waivers. See,
Garza v. Idaho, 139 S.Ct. 738, 744 (2019) (appeal waiver only precludes challenges
that fall within its scope). Further, defendant has not made any allegation that she
specifically requested counsel to file an appeal on her behalf, which he failed to file.
Garza, 139 S.Ct. at 746 (“[A] lawyer who disregards specific instructions from the
defendant to file a notice of appeal acts in a manner that is professionally
unreasonable.”) (quoting Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000)). The
court therefore finds that defendant has failed to demonstrate her defense counsel’s
performance as to informing and explaining a right to appeal her conviction or
sentence was deficient.         Consequently, the court finds that the first claim of
ineffective assistance of counsel is without merit.2
        With respect to the second claim, the court finds that defendant has likewise
not shown deficient performance by defense counsel. It is unclear to the court what
defendant’s claim is. It appears, as argued by the government, that defendant’s claim
is predicated on a distinction between “actual methamphetamine” and a “mixture or
substance containing a detectable amount of methamphetamine.” Doc. no. 143, ECF
p. 8.      However, the government did not charge defendant with actual
methamphetamine and the presentence investigation report did not hold defendant
accountable for actual methamphetamine. Defense counsel was not deficient in

2
  In her motion, defendant alleges that she was subjected to an “inappropriate client-attorney
relationship with the court appointed attorney” which “caused distress during proceedings for
[defendant].” Doc. no. 130, ECF p. 4. Defense counsel, by affidavit, adamantly denies the
allegations. Doc. no. 143, ex. 1, ECF, pp. 11-13. The court declines to address the vague allegation
as it is not raised as a ground for relief in defendant’s motion.

                                                 4
         Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 5 of 7




failing to object to the “type” of methamphetamine defendant was charged with by
the government. To the extent defendant is claiming that she did not possess a
mixture or substance containing a detectable amount of methamphetamine at all, she
admitted, under oath at the plea hearing, that she did. Doc. no. 137, ECF pp. 17-18.
Thus, the court finds that defendant’s second claim of ineffective assistance of
counsel also fails on the merits.
      Turning to the third claim, the court finds that defendant has not shown
deficient performance on the part of counsel or any prejudice to her defense. It
appears that defendant is complaining that defense counsel failed to object to her
being held accountable for 21.7728 kilograms of methamphetamine.                  The
Sentencing Guidelines, however, require that all relevant conduct be considered at
sentencing. See, U.S.S.G. § 1B1.3. “In particular, [d]rug quantities associated with
illegal conduct for which a defendant was not convicted are to be accounted for in
sentencing, if they are part of the same conduct for which the defendant was
convicted.” United States v. Mendez-Zamora, 296 F.3d 1013, 1020 (10th Cir. 2002).
Defense counsel was not deficient in failing to object to the use of 21.7728 kilograms
of methamphetamine, as opposed to the quantity of methamphetamine “found” on
defendant, in determining defendant’s sentence. See, United States v. Green, 548
Fed. Appx. 557, 558 (10th Cir. 2013) (counsel did not perform deficiently in failing
to object to holding defendant accountable for drug quantities beyond those
expressly mentioned in plea agreement). Further, defendant cannot and has not
shown that but for defense counsel’s failure to make an objection, the result of her
sentence would have been different. The court thus finds that defendant’s third claim
of ineffective assistance of counsel is meritless.
      With respect to the fourth and final claim, the court finds that defendant has
not shown defense counsel performed deficiently. Defendant has failed to allege
any facts to demonstrate that there was any agreement between defendant and the

                                           5
           Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 6 of 7




government regarding a motion under Rule 35(b), Fed. R. Crim. P., which defense
counsel failed to “complete.” United States v. Hall, 746 Fed. Appx. 773, 776 (10th
Cir. 2018) (“[C]onclusory allegations alone, without supporting factual averments,
are insufficient to state a valid claim under § 2255.”) (unpublished decision cited as
persuasive pursuant to 10th Cir. R. 32.1(A)). In addition, defendant has failed to
allege any facts to show any substantial assistance on her part, and even if she could,
defendant has not shown any unconstitutional motive on the government’s part or
any facts to show that her case constitutes an “egregious case,” which would have
allowed this court, upon motion, to review any refusal by the government’s to file a
Rule 35(b) motion. United States v. Maldonado-Acosta, 210 F.3d 1182, 1184 (10th
Cir. 2000); United States v. Perez, 955 F.2d 34, 35-36 (10th Cir. 1992). Hence, the
court concludes that defendant’s fourth and final claim of ineffective assistance of
counsel claim fails on its merits.
                                         III.
                                 Evidentiary Hearing
      The court file and record conclusively show that defendant is not entitled to
relief under 28 U.S.C. § 2255. A hearing is therefore not warranted. See, Sanders
v. United States, 373 U.S. 1, 21 (1963) (sentencing court has discretion to ascertain
whether claim is substantial before granting full evidentiary hearing in a § 2255
matter).
                                         IV.
                             Certificate of Appealability
        Under Rule 11(a) of the Rules Governing Section 2255 Proceedings for the
United States District Courts, the court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. A certificate of
appealability may issue “only if the applicant has made a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard,

                                          6
            Case 5:18-cr-00004-F Document 144 Filed 04/27/20 Page 7 of 7




the applicant must demonstrate that “reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,
529 U.S. 473, 484 (2000). Upon review, the court finds that defendant cannot satisfy
this standard. The court thus denies a certificate of appealability.
                                          V.
                                     Conclusion
        Accordingly, defendant, Teresa Ann Watson’s Motion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody
(doc. no. 130), is DENIED. A certificate of appealability is also DENIED.
        IT IS SO ORDERED this 27th day of April, 2020.




18-0004p018.docx




                                          7
